DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 September 2021 has been entered.

Status of the Claims
3.	This action is in response to papers filed 28 July 2021, which are entered with the request for continued examination filed on 16 September 2021, in which claims 1 and 26 were amended, no claims were canceled, and no new claims were added.  All of the amendments have been thoroughly reviewed and entered.  
Any previous rejections not reiterated below are withdrawn in view of the amendments.  
Applicant’s arguments have been thoroughly reviewed and are addressed following the rejections necessitated by the amendments.



5.	This Office Action includes new rejections necessitated by the amendments.

Claim Rejections - 35 USC § 102/103
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 1-3, 6, 8, 10-12  and 26 are rejected under 35 U.S.C. 102(a)(1 and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Liu et al (U.S. Patent Application Publication No. US 2010/0048412 A1, published 25 February 2010) as evidenced by Bourke et al (U.S. Patent Application Publication No. US 2009/0294692 A1, published 3 December 2009), Storhoff et al (U.S. Patent Application Publication No. US 2005/0250094 A1, published 10 November 2005), and the value of the refractive index of silica provided by refractiveindex.info ([retrieved on 2020-09-03].  Retrieved from the Internet: <URL:refractiveindex.info/?shelf=main&book=SiO2&page=Malitson>), and the value of the refractive index of polystyrene provided by refractiveindex.info ([retrieved on 2020-09-04]).
	Regarding claims 1 and 6, Liu et al teach an optical probe in the form of a core particle of either polystyrene or silica having a total reflection layer thereon, in the form of a nanocrescent shell (paragraph 0015).  Bourke et al teach silica is transparent (paragraph 0269), and Storhoff et al teach polystyrene is transparent (paragraph 0078).  Liu et al teach the nanocrescent shell comprises either aluminum or zinc (i.e., Al
 or Zn; paragraph 0015).
As noted in paragraphs 0010 and 0058 the instant specification, aluminum has a refractive index of about 1.0 and zinc has a refractive index of about 1.2 or lower, and refractiveindex.info states that the refractive index of silica is 1.45 in the visible light range (i.e., up to 0.82 microns, which is 820 nm) and the refractive index of polystyrene is above 1.59 in the same range.  Thus, the cores and layers meet the limitations of claims 1 and 6.
Liu et al also teach the total-reflection inducing (i.e., nanocrescent) layer does not cover the entire particle (e.g., Figure 1C), and has an analyte substance binding substance bound thereto, in the form of a labeled oligonucleotide (paragraph 0023) or a peptide, which is attached through a modifying layer, in the form of a linker (paragraphs 0015 and 0072).  The analyte is bound to the probe (paragraph 0024).
Thus, because Liu et al teach all of the structural limitations of the claim, the claim is either anticipated by, or alternatively obvious over, the cited prior art.
It is noted that the courts have held that “while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.”   In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  In addition, “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  See MPEP § 2114.
	It is also noted that the courts have held that when a claim recites using an old composition or structure and the “use” is directed to a result or property of
that composition or structure, then the claim is anticipated (In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978).  See MPEP 2112.02.
Therefore, the various uses recited in the claim (e.g., using the Al or Zn layer as a reflective layer, or using the probe “for a bio-senor”) fail to define additional structural elements of the claimed probe.  Because the cited art teaches the structural elements of the claim, the claim is anticipated by, or alternatively obvious over, Liu et al. 
MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, counsel’s mere arguments cannot take the place of evidence in the record.
Regarding claims 2-3, the probe of claim 1 is discussed above.  Liu et al teach the cores are spherical (e.g., paragraph 0052) and is either a transparent oxide (i.e., silica) or a transparent polymer (i.e., polystyrene; paragraph 0015).  Bourke et al teach silica is transparent (paragraph 0269), and Storhoff et al teach polystyrene is transparent (paragraph 0078).  
Alternatively, the courts have found that changes in shape are obvious (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).  Thus, spherical shapes are alternatively obvious variants of Liu et al.  See MPEP 2144.04 [R-6] IV B.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
Regarding claim 8, the probe of claim 6 is discussed above.  Liu et al teach the layer has a thickness of 100 nm (paragraph 0036).
Alternatively, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  
The courts have also found that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II.
Therefore, the claimed ranges alternatively represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned against merely relying upon counsel’s arguments in place of evidence in the record.
Regarding claim 10, the probe of claim 8 is discussed above.
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to “prove that subject matter shown to be in the prior art does not possess the characteristic relied on” (205 USPQ 594, second column, first full paragraph).
 	In the instant case, the modifying layer (i.e., linker) of Liu et al is succinimido-oxycarbonyl-butyryl chloride (paragraph 0075), which is believed to be less than 100 nm thick (i.e., long).
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
Regarding claim 11, the probe of claim 1 is discussed above.  Liu et al teach the analyte sensing substance is either a protein (i.e., peptide; Abstract: see also paragraph 0101) or a nucleic acid (i.e., oligonucleotide; paragraph 0023).
Regarding claim 12, the probe of claim 8 is discussed above.  Liu et al teach the analyte is an antigen (paragraph 0029) and the binding substance is an antibody (paragraph 0100) 
Regarding claim 26, Liu et al teach an optical probe in the form of a core particle of an oxide (i.e., silica) having a total reflection layer thereon, in the form of a nanocrescent shell (paragraph 0015).  Bourke et al teach silica is transparent (paragraph 0269). Liu et al teach the nanocrescent shell comprises either aluminum or zinc (i.e., Al or Zn; paragraph 0015).
As noted in paragraphs 0010 and 0058 the instant specification, aluminum has a refractive index of about 1.0 and zinc has a refractive index of about 1.2 or lower, and refractiveindex.info states that the refractive index of silica is 1.45 in the visible light range (i.e., up to 0.82 microns, which is 820 nm).  Thus, the cores and layers meet the limitations of claim 26.
Liu et al also teach the total-reflection inducing (i.e., nanocrescent) layer does not cover the entire particle (e.g., Figure 1C), and has an analyte substance binding substance bound thereto, in the form of a labeled oligonucleotide (paragraph 0023) or a peptide, which is attached through a modifying layer, in the form of a linker (paragraphs 0015 and 0072). The analyte is bound to the probe (paragraph 0024).
Thus, because Liu et al teach all of the structural limitations of the claim, the claim is either anticipated by, or alternatively obvious over, the cited prior art.
It is reiterated that the courts have held that apparatus claims cover what a device is, not what a device does, and that when a claim recites using an old composition or structure and the “use” is directed to a result or property of
that composition or structure, then the claim is anticipated.
Therefore, the various uses recited in the claim (e.g., using the Al or Zn layer as a reflective layer, or using the probe “for a bio-sensor”) fail to define additional structural elements of the claimed probe.  Because the cited art teaches the structural elements of the claim, the claim is anticipated by, or alternatively obvious over, Liu et al.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.

Claim Rejections - 35 USC § 102/103
10.	Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as obvious over Liu et al (U.S. Patent Application Publication No. US 2010/0048412 A1, published 25 February 2010) as evidenced by Bourke et al (U.S. Patent Application Publication No. US 2009/0294692 A1, published 3 December 2009), Storhoff et al (U.S. Patent Application Publication No. US 2005/0250094 A1, published 10 November 2005), and the value of the refractive index of silica provided by refractiveindex.info ([retrieved on 2020-09-03].  Retrieved from the Internet: <URL:refractiveindex.info/?shelf=main&book=SiO2&page=Malitson>), and the value of the refractive index of polystyrene provided by refractiveindex.info ([retrieved on 2020-09-04]).
It is noted that this rejection applies to claims 1-2 to the extent that they are drawn to the embodiments of dependent claims 4-5.
Regarding claims 4 and 5, the probes of claims 1-2 are discussed above in Section 9.  
Liu et al teach the core has a diameter of 500 nm (paragraph 0051), which is interpreted as being in the claimed range of “about” 700 nm to about 5 microns (i.e., claim 4).  Liu et al teach the total-reflection inducing layer covers less than 100% of the surface area of the core particle (i.e., Figures 1A and 1C), which is interpreted as being in the claimed range of “about” 70% of the surface area of the core particle (i.e., claim 5).  
Alternatively, it is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges alternatively represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned against merely relying upon counsel’s arguments in place of evidence in the record.


11. 	Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as obvious over Liu et al (U.S. Patent Application Publication No. US 2010/0048412 A1, published 25 February 2010) and Choma et al (Coll. Surf. A, vol. 373, pages 167-171, published online 5 November 2010) as evidenced by Bourke et al (U.S. Patent Application Publication No. US 2009/0294692 A1, published 3 December 2009), Storhoff et al (U.S. patent Application Publication No. US 2005/0250094 A1, published 10 November 2005), and the value of the refractive index of silica provided by refractiveindex.info ([retrieved on 2020-09-03].  Retrieved from the Internet: <URL:refractiveindex.info/?shelf=main&book=SiO2&page=Malitson>), and the value of the refractive index of polystyrene provided by refractiveindex.info ([retrieved on 2020-09-04]).
It is noted that this rejection applies to claims 1-2 to the extent that they are drawn to the embodiments of dependent claim 4.
It is noted that while claim 4 has been rejected as described above, the claim is also obvious using the interpretation outlined below.
Regarding claim 4, the probes of claims 1-2 are discussed above in Section 9.  
	Liu et al also teach the probe has the added advantage of providing nanomolar sensitivity (Abstract).  Thus, Liu et al teach the known techniques discussed above.
	Liu et al do not teach the claimed diameter.
	However, Choma et al teaches silica particles having diameters of about 700 nm (i.e., 600 nm) and having metal (i.e., gold) shells thereon, which have the added advantage of being useful in designing biosensors (Introduction).  Thus, Choma et al teach the known techniques discussed above.
It is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel's arguments in place of evidence in the record.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Choma et al and Liu et al to arrive at the instantly claimed probe with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a probe having the advantage of providing nanomolar sensitivity as explicitly taught by Liu et al (Abstract) and the advantage of being useful in the design of a biosensor as explicitly taught by Choma et al (Introduction).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Liu et al and Choma et al could have been combined with predictable results because the known techniques of Liu et al and Choma et al predictably result in useful silica core particles.


12.	Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as obvious over Liu et al (U.S. Patent Application Publication No. US 2010/0048412 A1, published 25 February 2010) and Yong et al (Coll. Surf. A, vol. 290, pages 89-105, published online 10 May 2006) as evidenced by Bourke et al (U.S. Patent Application Publication No. US 2009/0294692 A1, published 3 December 2009), Storhoff et al (U.S. patent Application Publication No. US 2005/0250094 A1, published 10 November 2005), and the value of the refractive index of silica provided by refractiveindex.info ([retrieved on 2020-09-03].  Retrieved from the Internet: <URL:refractiveindex.info/?shelf=main&book=SiO2&page=Malitson>), and the value of the refractive index of polystyrene provided by refractiveindex.info ([retrieved on 2020-09-04]).
It is noted that this rejection applies to claims 1-2 to the extent that they are drawn to the embodiments of dependent claim 4.
It is noted that while claim 4 has been rejected as described above, the claim is also obvious using the interpretation outlined below.
Regarding claim 4, the probes of claims 1-2 are discussed above in Section 9.  
	Liu et al also teach the probe has the added advantage of providing nanomolar sensitivity (Abstract).  Thus, Liu et al teach the known techniques discussed above.
	Liu et al do not teach the claimed diameter.
However, Yong et al teaches polystyrene particles having diameters of about 700 nm (i.e., 543 nm) and having metal (i.e., gold) shells thereon, which have the added advantage of having tunable plasmon resonance absorption (Abstract).  Thus, Yong et al teach the known techniques discussed above.
It is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel's arguments in place of evidence in the record.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Yong et al and Liu et al to arrive at the instantly claimed probe with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a probe having the advantage of providing nanomolar sensitivity as explicitly taught by Liu et al (Abstract) and the advantage of having tunable plasmon resonance absorption as explicitly taught by Yong et al (Introduction).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Liu et al and Yong et al could have been combined with predictable results because the known techniques of Liu et al and Yong et al predictably result in useful silica core particles.


13.	Claims 1-2, 5, 8-10, and 13 are rejected under 35 U.S.C. 103 as obvious over Liu et al (U.S. Patent Application Publication No. US 2010/0048412 A1, published 25 February 2010) and Yoo et al (U.S. Patent Application Publication No. US 2010/0028453 A1, published 4 February 2010) as evidenced by Bourke et al (U.S. Patent Application Publication No. US 2009/0294692 A1, published 3 December 2009), Storhoff et al (U.S. patent Application Publication No. US 2005/0250094 A1, published 10 November 2005), and the value of the refractive index of silica provided by refractiveindex.info ([retrieved on 2020-09-03].  Retrieved from the Internet: <URL:refractiveindex.info/?shelf=main&book=SiO2&page=Malitson>), and the value of the refractive index of polystyrene provided by refractiveindex.info ([retrieved on 2020-09-04]).
It is noted that this rejection applies to claims 1-2 to the extent that they are drawn to the embodiments of dependent claims 5, 8-10, and 13.
It is also noted that while claims 8 and 10 have been rejected as described above, the claim is also obvious using the interpretation outlined below.
Regarding claims 5, 8-10, and 13, the probes of claims 1-2 are discussed above in Section 9.  
	Liu et al also teach the probe has the added advantage of providing nanomolar sensitivity (Abstract).  Thus, Liu et al teach the known techniques discussed above.
	Liu et al do not teach the percentages of claim 5, the modifying layer of claim 9, or the magnetic layer of claim 13.
However, Yoo et al teach an optical probe (paragraph 0020) comprising silica particles having a metal (i.e., gold) coating thereon (paragraph 0077), as well as polystyrene particles having metal (e.g., gold) coatings (paragraph 0042-0043 and Figure 1B).  
Yoo et al further teach the metal coating only covers 30-70% of the surface of the core (i.e., claim 5; paragraphs 0042-0043) and has a thickness of 14 nm (i.e., claim 8; paragraphs 0043 and 0079).  
Yoo et al also teach the core comprises metal film (i.e., the claimed reflection layer) thereon, a magnetic layer between the reflection inducing layer and the modifying layer (i.e., claim 13) and that the modifying layer is a gold modifying layer (i.e., claim 9;  Figure 1B and paragraph 0045) having a thickness of 14 nm (i.e., claim 10; paragraphs 0043 and 0079).  
In addition, it is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel's arguments in place of evidence in the record.
Yoo et al also teach the particles have the added advantage of being sensed by various magnetic systems in a living body (paragraph 0068).  Thus, Yoo et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Yoo et al and Liu et al to arrive at the instantly claimed probe with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a probe having the advantage of providing nanomolar sensitivity as explicitly taught by Liu et al (Abstract) and the advantage of being sensed by various magnetic systems in a living body as explicitly taught by Yoo et al (paragraph 0068).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Liu et al and Yoo et al could have been combined with predictable results because the known techniques of Liu et al and Yoo et al predictably result in useful silica core particles.

Double Patenting
14.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim either is anticipated by, or would have been obvious over, the reference claim. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

15.	Claims 1-6, 8-9, 11-12 and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 16/498,877 in view of Liu et al (U.S. Patent Application Publication No. US 2010/0048412 A1, published 25 February 2010).
	Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to probes and methods of use thereof wherein the probe comprise transparent particles of the same materials and properties, metal layers having the same properties, modifying layers, magnetic layers, bound targets, etc.  Any additional limitations of the ‘877 claims are encompassed by the open claim language “comprising” found in the instant claims.
The ‘877 claims do not require Al or Zn.
However, Liu et al teach the claimed metals and the additional limitations as discussed above.
 It is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel's arguments in place of evidence in the record.
Liu et al also teach the probe has the added advantage of providing nanomolar sensitivity (Abstract).  Thus, Liu et al teach the known techniques discussed above, and the combination would be obvious for the reasons discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

15.	Claims 10 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 16/498,877 in view of Liu et al (U.S. Patent Application Publication No. US 2010/0048412 A1, published 25 February 2010) as applied to claims 1, 6, and 8 above, and further in view of Yoo et al (U.S. Patent Application Publication No. US 2010/0028453 A1, published 4 February 2010) based on the citations and rationale provided above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
16.	Applicant’s arguments have been considered but are moot in view of the new rejections necessitated by the amendments.

Conclusion
17.	No claim is allowed.
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634